DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of U.S. Patent No. 10,524,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the conflicting patent anticipates the claimed limitations in the application being examined.  The Examiner notes that claims 9 and 10 (dependent from claim 1) of the ‘567 patent claim all the required particulars of claim 1 of the application.   Claim 11 of the ‘567 patent discloses all of the required limitations of dependent claims 2-4 of the present application.  Claims 4, 5, 6, and 8 of the ‘567 patent cover the required limitations of dependent claims 5, 6, 7, and 8 of the present application.  Therefore, all of the limitations of the present application are anticipated or made obvious by the claims of US 10,524,567.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010/070605, hereafter ‘605.
 Re Clm 1:  ‘605 discloses (figs 33 and 34) a composed element, which comprises at least two panel-shaped elements (2, 3), each with respective panel surfaces wherein for each panel-shaped element a center line is defined centrally between the two panel surfaces of that panel-shaped element (inherent center line); wherein said panel-shaped elements can be coupled to each other at an angle by means of a locking tongue and groove connection and thereby respectively from an inner corner and outer corner (see figs 33 and 34), wherein the inner corner and outer corner define a theoretical miter line (see fig 34 below for “theoretical” miter line); wherein said locking tongue and groove connection respectively is substantially formed of a tongue on one of said panel-shaped elements, of a groove on another of said panel-shaped elements, and of locking elements provided on said tongue and groove; wherein said locking elements comprise an insert (16). 

    PNG
    media_image1.png
    578
    646
    media_image1.png
    Greyscale


Re Clm 3:  ‘605 discloses wherein said insert consists of a strip which is movable and cooperates with said tongue or groove (see fig 33 for flexibility/movability). 
Re Clm 4:  ‘605 discloses wherein said insert is provided with a movable part with a contact surface or a locking portion provided for cooperation with said tongue or groove formed on the other panel-shaped element, or with a locking element formed on the other panel-shaped element (see fig 33). 
Re Clm 5 and 6:  ‘605 discloses wherein said outer corner (of elements 2 and 3) is finished by means of a masking strip chosen from the list consisting of a laminate strip and an ABS strip (mid page 3). 
Re Clm 7:  ‘605 discloses wherein said outer corner comprises a separate corner element (such as the laminate strip (as disclosed and shown in the figures). 
Re Clm 8:  ‘605 discloses wherein said panel-shaped elements, in respect to the material from which they are manufactured, show at least one or more of the generally claimed characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678